DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 06/30/2022 for application number ***. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 1-12 are presented for examination.

Response to Amendments
Applicant’s amendments filed have been fully considered by the examiner. Examiner withdraws the object to the specification for a non-descriptive title. Examiner maintains the 35 U.S.C. §112(f) interpretation and corresponding §112(a) and (b) rejection listed below.

Response to Arguments
Argument 1, Applicant argues that the “means for” language in independent claim 12 is supported and provides structure as required by the 35 U.S.C. §112(a) and (b) rejection.
Argument 2, Applicant argues that Chai does not explicitly teach the newly amended portions to the independent claims. 
Responding to Argument 1, Applicant’s argument has been fully considered but is not persuasive. The applicant points to support in Figs. 3-4 and Para. 23-24 of the PG Pub. However, as stated in the MPEP § 2181, “simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (See Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623; and MPEP 2181 II. B.)” 
Also, “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. (See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239)”.
Therefore, claim 12 is still interpreted under § 112(f) for the use of “means for” and a corresponding § 112(a) and (b) rejections are maintained. 
Responding to Argument 2, Applicant’s argument has been fully considered but is moot because it is a newly amended claim which changes the scope of the invention which allows for newly found art to be applied. 
Examiner note, Chai teaches all of the limitations of claim 1 as previously recited. But, Chai does not teach the newly amended portions to the independent claims. However, Adkar teaches a system that determines if and how file content can be played on a recipient device. Adkar describes the system determining the if the audio format is compatible for the recipient device (i.e. screen or no screen) and then either transmits the content as is (i.e. screen) of converts the content to speech (i.e. no screen). Therefore, the combination of Chai and Adkar teach all of the limitations of the independent claims as currently recited.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12, recites in part, “an information processing apparatus comprising: means for…” without further recitation of any structure or embodiment for performing the functions recited herein..
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of each term used. There is no disclosure of any particular structure, either explicitly or inherently, to perform the noise removal. The use of the term “means for” is not adequate structure for performing said function because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “means for” refers to only the function to performed and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (US 2012/0066602 A1) in view of Adkar et al. (US 2011/0091021 A1).

Regarding claim 1, Chai teaches an information processing apparatus [Fig. 5, (14), Para. 33, mobile computing device] configured to: 
a processor [Fig. 5, (42), Para. 33, processor] configured to in response to a certain operation on document information representing a document file presented on a screen of the information processing apparatus [Figs. 2-3, (30), Paras. 26, 29-30, drag and drop content item (30) onto a user icon (32-1, 32-2, 32-3) or device icon (34-1, 34-2, 34-3, 34-4)], transmit content of the document file to another apparatus registered in advance, with a screen smaller than the screen of the information processing apparatus or with no screen, based on a type of the another apparatus [Fig. 2, Paras. 26, 30, upon completion of the drag and drop action the content is sent to the user/device selected. The user/devices available can be prestored internally or externally. Devices can include mobile phone (i.e. smaller screens), set-top boxes (i.e. no screen), etc.].

But, Chai does not explicitly teach determine whether the type of the another apparatus serving as a transmission destination is an apparatus with a screen or an apparatus without a screen; upon determining that the type of the another apparatus serving as the transmission destination is an apparatus with a screen, transmit the content of the document file to the another apparatus; and upon determining that the type of the another apparatus serving as the transmission destination is an apparatus without a screen, convert the content of the document file to audio and transmit the content of the document file as audio data to the another apparatus.
However, Adkar teaches transmit content of the document file to another apparatus [Fig. 4, (416), Para. 37, receive input to transmit file to another device]; determine whether the type of the another apparatus serving as a transmission destination is an apparatus with a screen or an apparatus without a screen [Fig. 4, (420), Para. 38, determine if file is formatted correctly for end device (i.e. determine screen or no screen)]; upon determining that the type of the another apparatus serving as the transmission destination is an apparatus with a screen, transmit the content of the document file to the another apparatus [Fig. 4, (424), Para. 38, if the file is in the correct format (i.e. screen) then play content and display control buttons to end device]; and upon determining that the type of the another apparatus serving as the transmission destination is an apparatus without a screen, convert the content of the document file to audio and transmit the content of the document file as audio data to the another apparatus [Fig. 4, (428, 432), Para. 39, convert file content to speech and send to end device].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the content sharing platform of Chai and incorporate the text to speech of a document of Adkar to allow the system to send all types of documents and content to all different devices.
A person having ordinary skill in the art would have been motivated to modify and include the text to speech of a document to allow the user to easily and efficiently share content with others on different device types.

Regarding claim 5, Chai as modified by Adkar teaches all of the limitations of claim 1 as described above. But, Chai suggests but does not explicitly teach wherein the processor is configured to transmit content of the document file as audio data to the another apparatus in a case where the another apparatus is an apparatus with no screen [Fig. 3, Paras. 29-30, sending the content to the set-top box (i.e. no screen)].
However, Adkar teaches the processor is configured to transmit content of the document file as audio data to the another apparatus in a case where the another apparatus is an apparatus with no screen [Fig. 4, (420-424), Para. 38, converting the text file to audio to a mobile device (i.e. no screen or screen not available)].

Regarding claim 7, Chai as modified by Adkar teaches all of the limitations of claim 1 as described above. Chai further teaches wherein the processor is configured to transmit content of the document file to the another apparatus based on content of a pre-set transmission setting [Fig. 2, Para. 26, the configuration settings can be prestored internally or externally. Each configuration setting can describe the user and/or device to send the content].

Regarding claim 8, Chai as modified by Adkar teaches all of the limitations of claim 7 as described above. Chai further teaches wherein the pre-set transmission setting is set for each of the type of the another apparatus and content to be transmitted to the another apparatus [Fig. 2, Para. 26, the configuration settings can be prestored internally or externally. Each configuration setting can describe the user and/or device to send the content].

Regarding claim 9, Chai as modified by Adkar teaches all of the limitations of claim 1 as described above. Chai further teaches wherein the document information is an icon or a file name of the document file [Figs. 2-3, (28-1, 28-2, 28-3, 28-4, 28-5, 30), Para. 23, each content window may represent a video, or other content].

Regarding claim 10, Chai as modified by Adkar teaches all of the limitations of claim 9 as described above. Chai further teaches wherein the processor is configured to transmit content of the document file to the another apparatus at a time point at which a certain time elapses since selection of the icon or the file name as the certain operation [Fig. 3, Paras. 29-30, upon completion (i.e. near real-time) of the drag and drop event, transmit the content to the selected user/device].

Regarding claim 11, Chai teaches a non-transitory computer readable medium storing a computer program causing an information processing apparatus to execute a process, the process comprising: 
in response to a certain operation on document information representing a document file presented on a screen of the information processing apparatus [Figs. 2-3, (30), Paras. 26, 29-30, drag and drop content item (30) onto a user icon (32-1, 32-2, 32-3) or device icon (34-1, 34-2, 34-3, 34-4)], transmitting content of the document file to another apparatus registered in advance, with a screen smaller than the screen of the information processing apparatus or with no screen, based on a type of the another apparatus [Fig. 2, Paras. 26, 30, upon completion of the drag and drop action the content is sent to the user/device selected. The user/devices available can be prestored internally or externally. Devices can include mobile phone (i.e. smaller screens), set-top boxes (i.e. no screen), etc.].

But, Chai does not explicitly teach determining whether the type of the another apparatus serving as a transmission destination is an apparatus with a screen or an apparatus without a screen; upon determining that the type of the another apparatus serving as the transmission destination is an apparatus with a screen, transmit the content of the document file to the another apparatus; and upon determining that the type of the another apparatus serving as the transmission destination is an apparatus without a screen, convert the content of the document file to audio and transmit the content of the document file as audio data to the another apparatus.
However, Adkar teaches transmit content of the document file to another apparatus [Fig. 4, (416), Para. 37, receive input to transmit file to another device]; determining whether the type of the another apparatus serving as a transmission destination is an apparatus with a screen or an apparatus without a screen [Fig. 4, (420), Para. 38, determine if file is formatted correctly for end device (i.e. determine screen or no screen)]; upon determining that the type of the another apparatus serving as the transmission destination is an apparatus with a screen, transmit the content of the document file to the another apparatus [Fig. 4, (424), Para. 38, if the file is in the correct format (i.e. screen) then play content and display control buttons to end device]; and upon determining that the type of the another apparatus serving as the transmission destination is an apparatus without a screen, convert the content of the document file to audio and transmit the content of the document file as audio data to the another apparatus [Fig. 4, (428, 432), Para. 39, convert file content to speech and send to end device].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the content sharing platform of Chai and incorporate the text to speech of a document of Adkar to allow the system to send all types of documents and content to all different devices.
A person having ordinary skill in the art would have been motivated to modify and include the text to speech of a document to allow the user to easily and efficiently share content with others on different device types.

Regarding claim 12, Chai teaches an information processing apparatus comprising: 
means for, in response to a certain operation on document information representing a document file presented on a screen of the information processing apparatus [Figs. 2-3, (30), Paras. 26, 29-30, drag and drop content item (30) onto a user icon (32-1, 32-2, 32-3) or device icon (34-1, 34-2, 34-3, 34-4)], transmitting content of the document file to another apparatus registered in advance, with a screen smaller than the screen of the information processing apparatus or with no screen, based on a type of the another apparatus [Fig. 2, Paras. 26, 30, upon completion of the drag and drop action the content is sent to the user/device selected. The user/devices available can be prestored internally or externally. Devices can include mobile phone (i.e. smaller screens), set-top boxes (i.e. no screen), etc.].

But, Chai does not explicitly teach means for determine whether the type of the another apparatus serving as a transmission destination is an apparatus with a screen or an apparatus without a screen; means for upon determining that the type of the another apparatus serving as the transmission destination is an apparatus with a screen, transmit the content of the document file to the another apparatus; and means for upon determining that the type of the another apparatus serving as the transmission destination is an apparatus without a screen, convert the content of the document file to audio and transmit the content of the document file as audio data to the another apparatus.
However, Adkar teaches transmit content of the document file to another apparatus [Fig. 4, (416), Para. 37, receive input to transmit file to another device]; means for determine whether the type of the another apparatus serving as a transmission destination is an apparatus with a screen or an apparatus without a screen [Fig. 4, (420), Para. 38, determine if file is formatted correctly for end device (i.e. determine screen or no screen)]; means for upon determining that the type of the another apparatus serving as the transmission destination is an apparatus with a screen, transmit the content of the document file to the another apparatus [Fig. 4, (424), Para. 38, if the file is in the correct format (i.e. screen) then play content and display control buttons to end device]; and means for upon determining that the type of the another apparatus serving as the transmission destination is an apparatus without a screen, convert the content of the document file to audio and transmit the content of the document file as audio data to the another apparatus [Fig. 4, (428, 432), Para. 39, convert file content to speech and send to end device].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the content sharing platform of Chai and incorporate the text to speech of a document of Adkar to allow the system to send all types of documents and content to all different devices.
A person having ordinary skill in the art would have been motivated to modify and include the text to speech of a document to allow the user to easily and efficiently share content with others on different device types.

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (US 2012/0066602 A1) in view of Adkar et al. (US 2011/0091021 A1) and further in view of Lim et al. (US 2010/0223287 A1).

Regarding claim 2, Chai as modified by Adkar teaches all of the limitations of claim 1 as described above. But, neither Chai nor Adkar explicitly teach wherein the processor is configured to transmit content designated as confidential, out of content contained in the document file, to the another apparatus.
However, Lim teaches processor is configured to transmit content designated as confidential, out of content contained in the document file, to the another apparatus [Figs. 19-20, Paras. 504-508, determining to send a document that has been considered confidential depending on the policy enforcer and context policy information for the document selected].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the content sharing platform of Chai and incorporate the confidential policy enforcer of Lim to allow the system to check and see if the content being shared in confidential.
A person having ordinary skill in the art would have been motivated to modify and include the confidential policy enforcer to allow the user to easily and efficiently share content with others without the worry of sharing confidential material to those not intended.

Regarding claim 3, Chai as modified by Adkar and Lim teaches all of the limitations of claim 2 as described above. Lim further teaches wherein the processor is configured to determine, based on a current position, whether it is permitted to transmit content designated as confidential to the another apparatus [Paras. 84, 370, 383, the policy enforcer uses context policy information for each document and user, the system determine based on the context information (i.e. user location or device) whether or not to allow access].

Regarding claim 4, Chai as modified by Adkar and Lim teaches all of the limitations of claim 2 as described above. Lim further teaches wherein the processor is configured to determine, based on a surrounding condition, whether it is permitted to transmit content designated as confidential to the another apparatus [Paras. 84, 370, 383, the policy enforcer uses context policy information for each document and user, the system determine based on the context information (i.e. user location or device) whether or not to allow access].

Regarding claim 6, Chai as modified by Adkar teaches all of the limitations of claim 5 as described above. Adkar further teaches wherein the processor is configured to transmit content of the document file as audio data to the another apparatus [Fig. 4, (420-424), Para. 38, converting the text file to audio to a mobile device].

But, neither Chai nor Adkar explicitly teach to transmit content of the document file, which is designated as confidential.
However, Lim teaches to transmit content of the document file, which is designated as confidential [Figs. 19-20, Paras. 504-508, determining to send a document that has been considered confidential depending on the policy enforcer and context policy information for the document selected].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the content sharing platform of Chai and incorporate the confidential policy enforcer of Lim to allow the system to check and see if the content being shared in confidential.
A person having ordinary skill in the art would have been motivated to modify and include the confidential policy enforcer to allow the user to easily and efficiently share content with others without the worry of sharing confidential material to those not intended.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179